Citation Nr: 1418523	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO. 08-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to January 26, 2012 for hypothyroidism.

2. Entitlement to a disability rating in excess of 30 percent from January 26, 2012 for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1992 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Throughout the entire period on appeal, the most probative and competent evidence reflects that the Veteran's hypothyroidism is productive of symptoms including cold intolerance, mild weight gain, fatigue, sleepiness, and constipation.


CONCLUSIONS OF LAW

1. Prior to January 26, 2012, the criteria for an evaluation of 30 percent, and no higher, for hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.20, 4.119, Diagnostic Code 7903 (2013).

2. From January 26, 2012, the criteria for an evaluation in excess of 30 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.20, 4.119, Diagnostic Code 7903 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in June 2007 and May 2008 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with her claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

The Veteran was also afforded the opportunity to testify before a Decision Review Officer (DRO) in November 2008 in regard to her claim.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature and severity of the Veteran's hypothyroidism symptoms.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked that would help substantiate the claim.  Moreover, neither the Veteran nor her representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for an increased rating.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Veteran's claim was previously remanded by the Board in December 2011 to obtain any outstanding VA record and to provide the Veteran with a VA examination for her hypothyroidism.  Review of the claims file reflects that outstanding VA treatment records were associated with the claims file.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, a VA examination was conducted in January 2012 in connection with the Veteran's claim.  Review of the January 2012 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's May 2011 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Rating - Hypothyroidism

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected hypothyroid disability is rated under 38 C.F.R. § 4.119, Diagnostic Code 7903, as 10 percent disabling prior to January 26, 2012, and 30 percent disabling since.

Under 38 C.F.R. § 4.119, Diagnostic Code 7903, a 100 percent evaluation is warranted for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia, and sleepiness.  A 60 percent evaluation is warranted for muscular weakness, mental disturbance, and weight gain.  A 30 percent evaluation is warranted for fatigability, constipation, and mental sluggishness.  A 10 percent evaluation is warranted for fatigability or the required use of continuous medication for control of symptoms.  38 C.F.R. § 4.119, Diagnostic Code 7903.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has addressed the specific application of the rating criteria for Diagnostic Code 7903.  In that regard, the Court has said that the all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 (Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.).  The Court also stated that unlike the diabetes mellitus rating criteria addressed in Camacho v. Nicholson, 21 Vet. App. 360 (2007), the rating criteria for Diagnostic Code 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156.

The Court also went on to acknowledge the difficulty in assessing the subjective reporting of symptoms by a claimant.  In particular, the veteran in Tatum contended that she suffered from constipation.  The Court recognized that the "...credibility of a person's assertion of such a personal affliction is a key consideration with regard to a finding that the person does or does not suffer from such affliction."  Id.  The Court directed that the Board must discuss such contentions and the credibility of the claimant.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although the Veteran is competent in certain situations to identify a simple condition such as fatigue or constipation, she is not competent to provide evidence as to more complex medical questions.  Id.; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469.

For the entire period on appeal, the Veteran has reported symptoms of mental sluggishness, fatigue, weight gain, constipation which causes hemorrhoids, cold intolerance, muscle weakness, loss of hair, brittle finger nails, loss of bone density, and sleepiness.  She has not asserted that she experiences bradycardia, mental disturbance, or cardiovascular involvement.  Based upon these symptoms, the Veteran believes her disability more closely approximates a 60 percent evaluation.

With respect to the medical treatise evidence submitted by the Veteran, the Court has held that a medical article or treatise evidence "can provide important support when combined with an opinion of a medical professional," if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the appellant's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Here, the medical treatise evidence submitted by the Veteran was not accompanied by an opinion of a medical expert discussing a relationship between the Veteran's hypothyroid condition and the treatise evidence.  The treatise evidence does not address the facts of the Veteran's specific case.  For these reasons, the Board finds that the medical treatise evidence does not contain the degree of specificity necessary to constitute competent evidence.  See Sacks, 11 Vet. App. at 317; see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The competent medical evidence from this period includes VA and private treatment reports, along with several VA examinations.  The VA treatment reports reflect that in May 2006 the Veteran's hypertension was well controlled after she quit smoking and could consider discontinuing her medication.  The May report also indicates that the Veteran was on synthroid at the time.  In October 2006 the Veteran reported weight loss, fatigue, and hair loss.  However, in November 2006 she reported periods of being overweight.  An April 2007 VA treatment note indicates normal thyroid tests.  A depression screen conducted in May 2008 reflects that the Veteran did not have any problems concentrating and did not feel tired or have little energy over the previous two weeks.  Thyroid testing in May 2010 was also shown to be normal and no hypothyroid symptoms were reported.  A May 2011 VA treatment note reflects that the Veteran reported feeling well and was very active.  She also reported having trouble losing weight due to having to feed her family and then also eat low calorie items herself.

Private treatment reports during this period include a September 2008 comprehensive examination report which reflects that the Veteran complained of losing her hair, feeling cold, being tired, and constipation.  Physical examination revealed that the thyroid was not enlarged and that the Veteran was alert, oriented, and experienced no focal neuro deficits.  She was found to be fatigued but her hypothyroid replacement therapy was adequate.  A December 2008 note from a private physician indicates that the Veteran's hypothyroidism symptoms include cold intolerance, hair loss, fatigue, weight gain, and constipation.

Numerous VA examinations were also conducted during this period.  The first occurred in October 2007.  The October report reflects that the Veteran complained of being tired all the time and as of the previous year constantly felt cold.  Her weight was found to be stable for the preceding 12 months, although the Veteran indicated she wanted to lose 10 to 15 pounds.  She reported exercising regularly and her weight was 150.8 pounds.  Body temperature was normal and her pulse was 70 beats per minute.  No neurological deficits were observed.  The Veteran reported that she did not lose any time at work and her fatigue did not interfere with her daily activities.

A December 2007 VA examination for hemorrhoids contains an opinion that the Veteran's constipation cannot be the result of her hypothyroidism because her constipation began two years prior and her replacement therapy was working perfectly.  The report also reflects that the Veteran missed 6 weeks of work the previous year due to tubal ligation, migraines, and colds.  A February 2009 mental health examination reflects that the Veteran continued to complain of brittle fingernails, losing her hair, feeling cold, and fatigue.  The examiner diagnosed the Veteran with panic attacks and concluded that the attacks were less likely as not caused by her hypothyroidism which would more likely cause depression.  Another February 2009 VA examination revealed that the Veteran's nails were normal upon examination and did not observe any alopecia.  The examiner also opined that the Veteran had bone loss which did not correspond with a diagnosis of osteopenia.  He continued, stating that hyperthyroidism and overtreatment can cause bone loss but noted that the Veteran's thyroid levels had been normal since 2006.

In May 2009 the Veteran underwent another VA examination for her hypothyroid disability.  The report reflects that the Veteran endorsed symptoms of fatigue, weakness, cold intolerance, sleepiness, and constipation.  Examination of the Veteran's nails and scalp was unremarkable and no neural focal deficit was noted.  The Veteran reported missing 7 weeks of work in the previous 12 months due to personal reasons.  The examiner concluded that her reported symptoms of weight gain, cold intolerance, fatigability, constipation, and muscle weakness were at least as likely as not symptoms related to her hypothyroidism.  The December 2009 VA examination report reflects that the Veteran had some insignificant intermittent weight fluctuation since March 2007.  The report also reveals that the Veteran denied mental disturbances and no evidence of mental sluggishness was observed.

Lastly, the May 2012 VA examination addendum report reflects that the Veteran's hypothyroidism symptoms included sleepiness, weight gain, cold intolerance, fatigability, and constipation.  The report also indicates that these symptoms were present in December 2009 and that her weight was 155 pounds on examination.

Based on the evidence, the Board finds that a 30 percent evaluation for the Veteran's hypothyroidism is warranted for entire period on appeal.  During this period the Veteran consistently reported cold intolerance, fatigue, constipation, and weight gain.  While the evidence does not reflect that the Veteran experiences mental sluggishness, the Board finds that her disability is productive of symptoms that more closely approximate a 30 percent rating.

The evidence does not demonstrate that the Veteran's hypothyroidism more closely approximates the criteria for a higher rating of 60 percent for the period on appeal.  The Veteran has not exhibited mental disturbance such as dementia, slowing of thought, or depression, nor is there any indication from the record that she experienced bradycardia or cardiovascular involvement.  It is true that there is some evidence of weight gain and both the May 2009 and January 2012 examiner's indicated that her weight gain was a symptom of her hypothyroidism.  However, the December 2009 VA examiner pointed out that the Veteran's weight had remained stable since March 2007, noting insignificant fluctuations.  The evidence reflects that the Veteran's weight fluctuated between 141 and 154 pounds between March 2007 and December 2009.  Her weight at the January 2012 examination was 155 pounds.  Her weight has essentially hovered at around 147 pounds during this period.  The Veteran has asserted that it has become more difficult to control her weight, however, she has not asserted that her weight has interfered with her ability to work or accomplish her daily activities.  

Additionally, the Board does not find that the Veteran experiences muscle weakness or mental sluggishness.  While she reported muscle weakness at the May 2009 VA examination, she has not reported it consistently otherwise.  In fact, muscle weakness is not noted at any other examination and VA treatment reports are negative for complaints of muscle weakness.  Moreover, the December 2008 private opinion reflects that the Veteran's symptoms were limited to weight gain, cold intolerance, fatigue, hair loss, and constipation.  Additionally, at the 2008 DRO hearing the Veteran indicated that she really did not have problems with weakness, just fatigue.

The Veteran also testified at her November 2008 DRO hearing that she experienced mental sluggishness.  However, the October 2010 examination report reflects that the Veteran was alert and that there was no observable gross disorder in her perception, thinking, judgment, and memory.  The December 2009 examination report reflects that the Veteran denied any mental disturbance and that she was active, alert and demonstrated no evidence of mental sluggishness or disturbance.  The January 2012 examination also revealed no evidence of mental sluggishness, even though the Veteran reported having trouble with concentration and being slow at work.  A March 2008 VA treatment report reflects that the Veteran denied having any trouble concentrating for the previous two weeks.  The evidence does not reflect that the Veteran has been treated for mental sluggishness and while she contends that it slows her down at work, she has continued at the same employment throughout the period on appeal and has not asserted that she has been disciplined for lack of productivity.  Furthermore, there is no competent medical evidence linking any alleged mental sluggishness to her hypothyroidism.  As such, the Board does not find that the Veteran experienced mental sluggishness during the period on appeal.

It is notable that the Veteran has been diagnosed with cold intolerance and sleepiness, two symptoms associated with a 100 percent disability rating and the Board finds her complaints to be credible.  However, a higher rating is not warranted even with these two symptoms.  Aside from feeling cold and wearing additional clothing, the Veteran has not reported that her cold intolerance negatively affects her daily activities or employment.  At the January 2012 examination the Veteran did estimate missing about three days a month at work because she feels tired and has trouble concentrating.  However, the Board does not find her statement on this matter to be credible because it is not consistent with the other evidence in the record.  Specifically, the October 2007 VA examination report reflects that the Veteran's hypothyroid condition does not affect her activities of daily living or occupational physical activities.  Additionally, the May 2009 VA examination report also reflects that the Veteran's hypothyroid condition only has a mild effect on her chores, shopping, exercise, sports, and recreation.  While the May 2009 examination report indicates that fatigue or weakness have a significant effect on her employment, the Veteran reported at that same examination that in the previous 12 months, she had missed only 7 weeks of work due to personal reasons, not because of her hypothyroid condition.  She also reported missing 6 weeks of work due to migraines at her February 2009 examination.  Lastly, the February VA examination report also reflects that the Veteran reported having trouble concentrating at work anxiety over her bone loss, a condition that the examiner did not find was related to the Veteran's hypothyroid condition as her thyroid levels had been normal since 2006.

In summary, the evidence establishes that the Veteran's hypothyroidism has been well-controlled by continuous medication, as evidenced by the several laboratory reports showing normal test results, and has been manifested by subjective complaints throughout the appeal.  Considering both the lay and medical evidence of record, as summarized above, the Board finds that a rating in excess of 30 percent is not justified for hypothyroidism, at any time during the pendency of the appeal, based on the of the evidence in this case.  The Veteran does not experience mental sluggishness, mental disturbance, cardiovascular involvement, muscular weakness, or bradycardia.  She requires medication for control of her hypothyroidism and has consistently reported weight gain, constipation, fatigue, and cold intolerance.  The evidence demonstrates that while she complains of lost productivity at work, she has continued to be employed and has not been disciplined.  The evidence also shows that her symptoms have a mild effect on her activities of daily living.  The Board therefore finds that the Veteran's hypothyroid condition has been manifested by symptoms productive of functional impairment that more closely approximate a 30 percent disability rating for the entire period on appeal.

III. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hypothyroid disability is specifically contemplated by the schedular rating criteria.  The Veteran's hypothyroid disability has been manifested by cold intolerance, fatigue, sleepiness, constipation, and mild weight gain.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.119 DC 7903.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

The Board acknowledges that the Veteran believes that her hypothyroidism has been more severe than the assigned disability ratings reflect, and the Board has considered her assertions regarding her symptoms such as brittle nails, dry skin, bone loss, and alopecia.  However, to the extent that the Veteran is asserting that these symptoms were caused by her service-connected hypothyroidism, the Board is unable to assign any probative weight to these assertions.  The Veteran, as a layperson, is competent to report on matters observed or within her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the severity, etiology, and underlying causes of medical symptomatology requires the specialized training of a medical professional.  As a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render persuasive or competent medical opinion on whether her current symptoms are caused by a thyroid disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hence, her assertions in this regard do not constitute competent and persuasive evidence.  As described, the competent medical evidence does not demonstrate that the alleged bone loss, dry skin, or brittle finger nails are related to her hypothyroid condition.  Moreover, the evidence does not demonstrate that bone loss, loss of hair, brittle finger nails, or dry skin causes marked interference with employment or hospitalization.  As such, referral for extraschedular consideration is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that she is unemployable due to her hypothyroid disability.  Rather, the record reflects that the Veteran has been employed throughout the period on appeal  Although she does assert that her hypothyroid disability has a detrimental effect on his productivity and has caused her to miss time at work, she has not alleged that she is, or was at any time, unemployable on account of her hypothyroidism.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected hypothyroidism.


ORDER

Entitlement to a 30 percent disability rating for hypothyroidism prior to January 26, 2012 is granted.

Entitlement to a disability rating in excess of 30 percent for hypothyroidism for the entire period on appeal is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


